                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

 ERNEST GILBERT, III,                             )
                                                  )
            Petitioner,                           )
                                                  )
 v.                                               )        No.:    1:18-CV-285-HSM-SKL
                                                  )
 UNITED STATES OF AMERICA                         )
                                                  )
            Respondent.                           )
                                                  )

                                  MEMORANDUM OPINION

       Earnest Gilbert, III, a federal prisoner currently confined at United States Penitentiary,

Coleman 1, in Coleman, Florida, has submitted a petition for writ of habeas corpus under 28 U.S.C.

§ 2241, seeking a lesser sentence.

I.     CONSTRUCTION OF MOTION

       In this action filed under § 2241, Petitioner challenges his career-offender designation,

arguing that his prior Tennessee conviction for domestic assault is no longer a crime of violence

after Johnson v. United States, 135 S. Ct. 2551 (2015), which invalidated the residual clause of the

Armed Career Criminal Act. However, “[s]ection 2255 is the primary avenue for relief for federal

prisoners protesting the legality of their sentence, while § 2241 is appropriate for claims

challenging the execution or manner in which the sentence is served.” United States v. Peterman,

249 F.3d 458, 461 (6th Cir. 2001). In the instant case, Petitioner is challenging the legality of his

sentence, and therefore, he can only seek relief pursuant to § 2241 if § 2255 is “inadequate or

ineffective to test the legality of his detention[.]” 28 U.S.C. § 2255. Petitioner has not made such

a showing, and this action is, therefore, properly considered pursuant to § 2255.
II.    DISCUSSION

       Petitioner has filed a prior § 2255 motion raising the same Johnson-based claim as is raised

in the instant action [Doc. 42 in No. 1:11-CR-18]. The United States has moved to dismiss the

motion, arguing that it is without merit [Doc. 44 in No. 1:11-CR-18]. The motion remains pending.

       Given that the instant motion duplicates a previously filed action, the Court finds that this

action should be dismissed in the interests of judicial economy, and to avoid burdening Respondent

with having to defend concurrent litigation of the same claim.

       Accordingly, the Court will exercise its discretion and will DISMISS this § 2255 motion

without prejudice. See Slack v. McDaniel, 529 U.S. 473, 478 (2000) (explaining that federal

courts have “due flexibility to prevent vexatious litigation,” with respect to duplicative mixed

petitions); Link v. Wabash R. Co., 370 U.S. 626, 630–31 (1962) (observing that federal courts

have “inherent power, governed not by rule or statute but by the control necessarily vested in

courts to manage their own affairs so as to achieve the orderly and expeditious disposition of

cases”) (internal quotation marks omitted).

III.   CERTIFICATE OF APPEALABILITY

       The Court finds that Petitioner has failed to make a substantial showing of the denial of a

constitutional right as necessary for a certificate of appealability (“COA”) to issue, as reasonable

jurists would not disagree that the instant action is duplicative. 28 U.S.C. § 2253(c); Slack, 529

U.S. at 484. Therefore, a COA will be denied.

IV.    CONCLUSION

       For the reasons stated herein, the instant action will be DISMISSED without prejudice as

duplicative, and a COA will be DENIED. Petitioner’s motion for leave to proceed in forma

pauperis will be DENIED as moot.



                                                 2
An appropriate Judgment Order will enter.

                                           /s/ Harry S. Mattice, Jr._______
                                          HARRY S. MATTICE, JR.
                                       UNITED STATES DISTRICT JUDGE




                                   3
